                Case 8:21-bk-10668-TA                   Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                                     Desc
                                                        Main Document    Page 1 of 68

Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Expo Marketing Group, LLC, a Delaware limited liability company

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  2418 Nolita
                                  Irvine, CA 92612
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Orange                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       expomarketing.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 8:21-bk-10668-TA                      Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                                    Desc
                                                            Main Document    Page 2 of 68
Debtor    Expo Marketing Group, LLC, a Delaware limited liability company                              Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 5418

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                 Case 8:21-bk-10668-TA                          Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                                       Desc
                                                                Main Document    Page 3 of 68
Debtor    Expo Marketing Group, LLC, a Delaware limited liability company                                 Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
                Case 8:21-bk-10668-TA           Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                            Desc
                                                Main Document    Page 4 of 68
Debtor   Expo Marketing Group, LLC, a Delaware limited liability company             Case number (if known)
         Name

                              $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                              $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                              $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
Case 8:21-bk-10668-TA   Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06   Desc
                        Main Document    Page 5 of 68
Case 8:21-bk-10668-TA   Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06   Desc
                        Main Document    Page 6 of 68
Case 8:21-bk-10668-TA   Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06   Desc
                        Main Document    Page 7 of 68
                    Case 8:21-bk-10668-TA                            Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                                             Desc
                                                                     Main Document    Page 8 of 68

 Fill in this information to identify the case:
 Debtor name Expo Marketing Group, LLC, a Delaware limited liability
                    company
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                          Check if this is an
                                                CALIFORNIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 American Express                Marianna                        Miscellanous           Contingent                                                                      $303,644.44
 P.O. Box 0001                   Mikhalevick                     business               Unliquidated
 Los Angeles, CA                                                 purchases
 90096-8000                      marianna.mikhalevi
                                 ch@michaellegalgr
                                 oup.com
                                 (800) 678-0745
 Brumark                         Beth Nowlin        Flooring purchase Unliquidated                                                                                        $19,814.45
 3655 Atlanta
 Indutrial Drive                 bnowlin@exploring
 Building 100                    .com
 Atlanta, GA 30331               (770) 874-8192
 Celtic Bank                     Tim McGoff (Chief Payroll Protection Unliquidated                                                                                      $364,760.00
 Wade Newman,                    Bus. Dev.Officer) Program Loan
 President
 268 State St.,                  cares@bluevine.co
 STE#300                         m
 Salt Lake City, UT              (800) 529-0612
 84111
 Chase                           Customer Service                Miscellanous           Contingent                                                                        $99,576.96
 Cardmember                                                      corporate              Unliquidated
 Services                                                        purchases.
 P.O. Box 6294                   (800) 945-2028
 Carol Stream, IL
 60197-6294
 Five Incorporated               Ami Hunsaker                    Graphics               Unliquidated                                                                      $34,524.63
 1055 South 1100                                                 Purchase
 West                            accounting@fivein
 Lehi, UT 84043                  c.com
                                 (801) 980-7245
 Hitachi Automotive              Ryan Pelkey                     Product for show. Unliquidated                                                                           $19,079.11
 Systems Americas
 10833 Valley View               Ryan.Pelkey@hitac
 St., Suite 400                  hi-automotive.us
 Cypress, CA 90630               (949) 471-3500 Ex.
                                 3584


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Case 8:21-bk-10668-TA   Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06   Desc
                        Main Document    Page 9 of 68
Case 8:21-bk-10668-TA   Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06   Desc
                        Main Document    Page 10 of 68
Case 8:21-bk-10668-TA   Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06   Desc
                        Main Document    Page 11 of 68
Case 8:21-bk-10668-TA   Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06   Desc
                        Main Document    Page 12 of 68
               Case 8:21-bk-10668-TA                                        Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                                                                    Desc
                                                                            Main Document    Page 13 of 68
 Fill in this information to identify the case:

 Debtor name            Expo Marketing Group, LLC, a Delaware limited liability company

 United States Bankruptcy Court for the:                       CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           185,399.31

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           185,399.31


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           266,263.42


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        2,311,132.23


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           2,577,395.65




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                                                                                          Best Case Bankruptcy
              Case 8:21-bk-10668-TA                           Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                                  Desc
                                                              Main Document    Page 14 of 68
 Fill in this information to identify the case:

 Debtor name         Expo Marketing Group, LLC, a Delaware limited liability company

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     JPMorgan Chase Bank, N.A.                               Checking                        1632                                       $958.61




           3.2.     JPMorgan Chase Bank, N.A.                               Checking                        6289                                     $2,274.70



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                      $3,233.31
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits

           Description, including name of holder of deposit
           7.1.



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

           Description, including name of holder of prepayment
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                                              Best Case Bankruptcy
              Case 8:21-bk-10668-TA                           Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                             Desc
                                                              Main Document    Page 15 of 68
 Debtor         Expo Marketing Group, LLC, a Delaware limited                                      Case number (If known)
                liability company
                Name

           Description, including name of holder of prepayment
           8.1.




 9.        Total of Part 2.
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


           11b. Over 90 days old:                                    62,046.37   -                        62,046.37 =....                             $0.00
                                              face amount                            doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                      $0.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

                                                                                                            Valuation method used   Current value of
                                                                                                            for current value       debtor's interest


 14.       Mutual funds or publicly traded stocks not included in Part 1

           Name of fund or stock:


           14.1.



 15.       Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
           partnership, or joint venture

           Name of entity:                                                             % of ownership


           15.1.                                                                                    %



 16.       Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1

           Describe:


           16.1.




 17.       Total of Part 4.
           Add lines 14 through 16. Copy the total to line 83.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                                         Best Case Bankruptcy
              Case 8:21-bk-10668-TA                           Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                         Desc
                                                              Main Document    Page 16 of 68
 Debtor         Expo Marketing Group, LLC, a Delaware limited                                    Case number (If known)
                liability company
                Name



 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of      Valuation method used   Current value of
                                                      physical inventory         debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           SEE ATTACHED ITEM
           #22                                        02/10/2021                               $0.00    Liquidation                      $175,914.00




 23.       Total of Part 5.                                                                                                          $175,914.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used   Current value of
                                                                                 debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 28.       Crops-either planted or harvested




 29.       Farm animals Examples: Livestock, poultry, farm-raised fish




 30.       Farm machinery and equipment (Other than titled motor vehicles)




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                                     Best Case Bankruptcy
              Case 8:21-bk-10668-TA                           Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                         Desc
                                                              Main Document    Page 17 of 68
 Debtor         Expo Marketing Group, LLC, a Delaware limited                                    Case number (If known)
                liability company
                Name




 31.       Farm and fishing supplies, chemicals, and feed




 32.       Other farming and fishing-related property not already listed in Part 6




 33.       Total of Part 6.
           Add lines 28 through 32. Copy the total to line 85.

 34.       Is the debtor a member of an agricultural cooperative?
               No
               Yes. Is any of the debtor's property stored at the cooperative?
                         No
                         Yes

 35.       Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 36.       Is a depreciation schedule available for any of the property listed in Part 6?
               No
               Yes

 37.       Has any of the property listed in Part 6 been appraised by a professional within the last year?
             No
             Yes

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used   Current value of
                                                                                 debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           Desks and Chairs.                                                                   $0.00    Liquidation                           $300.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                  $300.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                                     Best Case Bankruptcy
              Case 8:21-bk-10668-TA                           Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                      Desc
                                                              Main Document    Page 18 of 68
 Debtor         Expo Marketing Group, LLC, a Delaware limited                                 Case number (If known)
                liability company
                Name


               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


           47.1.



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

           48.1.



 49.       Aircraft and accessories


           49.1..



 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)




 51.       Total of Part 8.
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                                  Best Case Bankruptcy
              Case 8:21-bk-10668-TA                           Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                         Desc
                                                              Main Document    Page 19 of 68
 Debtor         Expo Marketing Group, LLC, a Delaware limited                                 Case number (If known)
                liability company
                Name

            Description and location of                   Nature and          Net book value of        Valuation method used   Current value of
            property                                      extent of           debtor's interest        for current value       debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.

            55.1.




 56.        Total of Part 9.
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
                No
                Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used    Current value of
                                                                              debtor's interest        for current value        debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            ExpoMarketing Branding Assets. Including:
            Logo, Designs, Photogaphs, video and
            website content.                                                           Unknown         Liquidation                          $1,000.00



 61.        Internet domain names and websites
            www.expomarketing.com                                                      Unknown         Appraisal                            $4,952.00



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            Customer mailing lists.                                                         $0.00      N/A                                  Unknown



 64.        Other intangibles, or intellectual property

 65.        Goodwill
            Goodwill (as of 12/31/2020)                                            $1,348,689.17       N/A                                         $0.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                     page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                                     Best Case Bankruptcy
              Case 8:21-bk-10668-TA                           Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                    Desc
                                                              Main Document    Page 20 of 68
 Debtor         Expo Marketing Group, LLC, a Delaware limited                                Case number (If known)
                liability company
                Name


 66.        Total of Part 10.                                                                                                        $5,952.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                           Current value of
                                                                                                                           debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)
            Income tax refunds and unused net operating losses
            (NOLs), if any, are unknown at this time.                                          Tax year 2020                            Unknown



 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                              $0.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                                 Best Case Bankruptcy
               Case 8:21-bk-10668-TA                               Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                                                Desc
                                                                   Main Document    Page 21 of 68
 Debtor          Expo Marketing Group, LLC, a Delaware limited                                                       Case number (If known)
                 liability company
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $3,233.31

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $175,914.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                               $300.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                    $5,952.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $185,399.31           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $185,399.31




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                                                                 Best Case Bankruptcy
Case 8:21-bk-10668-TA   Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06   Desc
                        Main Document    Page 22 of 68




                EXHIBIT 22




                EXHIBIT 22
                              Case 8:21-bk-10668-TA                  Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                               Desc
                                                                     Main Document    Page 23 of 68


                                                                           DATE OF LAST    BOOK VALUE OF        CURRENT VALUE OF
#22 INVENTORY & SUPPLIES    CODE                SIZE           QUANTITY    INVENTORY       DEBTORS INTEREST     DEBTORS INTEREST      Inventory Total Value
ALUVISION FRAME             AO                  39" x 95"              163       2/10/2021               0.00   $           300.00    $              48,900.00
ALUVISION FRAME             HO                  19.5" x 39"             91       2/10/2021               0.00   $             84.00   $               7,644.00
ALUVISION FRAME             KO                  39" x 39"               68       2/10/2021               0.00   $            168.00   $              11,424.00
ALUVISION FRAME             JO                  39" x 78"               42       2/10/2021               0.00   $            300.00   $              12,600.00
ALUVISION FRAME             FO (door)           39" x 95"               15       2/10/2021               0.00   $            550.00   $               8,250.00
ALUVISION FRAME             BO                  19.5" x 95"             55       2/10/2021               0.00   $            202.00   $              11,110.00
ALUVISION FRAME             EO                  12.25"x 95"             25       2/10/2021               0.00   $            127.00   $               3,175.00
ALUVISION FRAME             XO (curve)          30.47" x 39"             8       2/10/2021               0.00   $            116.00   $                 928.00
ALUVISION FRAME             S (curve)           46" x 19.5"              5      2/10/2021                0.00   $             95.00   $                 475.00
ALUVISION FRAME             V (curve)           46" x 19.25"             9       2/10/2021               0.00   $             97.00   $                 873.00
                                                355"W x
NORDIC HANGING SIGN                             235"L x
FRAME (Cust. Nordic)                            237.7H                     1     2/10/2021               0.00   $          3,000.00   $              3,000.00
MONITORS                                        43 INCH                   36     2/10/2021               0.00   $            400.00   $             14,400.00
MONITORS                                        32 INCH                   10     2/10/2021               0.00   $            300.00   $              3,000.00
MONITORS                                        40 INCH                    4     2/10/2021               0.00   $            400.00   $              1,600.00
MONITORS                                        55 INCH                    6     2/10/2021               0.00   $            500.00   $              3,000.00
MONITORS                                        50 INCH                    1     2/10/2021               0.00   $            500.00   $                500.00
MONITORS                                        65 INCH                    1     2/10/2021               0.00   $            650.00   $                650.00
TABLES                      BISTRO                                         3     2/10/2021               0.00   $            155.00   $                465.00
STOOLS (9 BOXES NEW)        CRESCENT                                      18     2/10/2021               0.00   $            150.00   $              2,700.00
STOOLS (6 BOXES NEW)        BLACK BAR                                     12     2/10/2021               0.00   $            150.00   $              1,800.00
STOOLS ( 3 BOXES NEW)       WHITE ROUND HILL                               6     2/10/2021               0.00   $            150.00   $                900.00
STOOLS                      BLACK LOFT                                    32     2/10/2021               0.00   $             85.00   $              2,720.00
                            MATT BLACK
STOOLS                      CONTEMPORARY                                    4    2/10/2021               0.00   $            150.00   $                600.00
CHAIRS (2 BOXES NEW)        WHITE KNIGHT                                    4    2/10/2021               0.00   $            125.00   $                500.00
PODIUMS                     GRAY UPLIT                                      4    2/10/2021               0.00   $            375.00   $              1,500.00
FRAME HARDWARE:                                                                                          0.00   $         10,000.00   $             10,000.00
                            TORPEDOES                          MULTIPLE          2/10/2021               0.00
                            STRAIGHT
                            PLATES/HING
                            PLATES                             MULTIPLE          2/10/2021               0.00
                            T PLATES/X PLATES                  MULTIPLE          2/10/2021               0.00
                            90 DEGREE PLATES                   MULTIPLE          2/10/2021               0.00
ROLAND VINYL PRINTER                                                                                     0.00                       $                5,000.00
COMPUTERS & MONITORS                                           MULTIPLE          2/10/2021               0.00                       $               10,000.00
MISC SUPPLIES                                                                                            0.00                       $                  500.00
CLAMP LIGHTS                                                   APPROX 150        2/10/2021               0.00                       $                5,000.00
IP PHONES                                                                   7    2/10/2021               0.00                       $                  700.00
SHOW COUNTERS (Cust. JBS)                       20"x43"x60"                 4    2/10/2021               0.00                   500 $                2,000.00
                                                                                                                                    $              175,914.00
               Case 8:21-bk-10668-TA                          Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                                             Desc
                                                              Main Document    Page 24 of 68
 Fill in this information to identify the case:

 Debtor name          Expo Marketing Group, LLC, a Delaware limited liability company

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
          No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
          Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                        Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                    Amount of claim             Value of collateral
                                                                                                                                                    that supports this
                                                                                                                        Do not deduct the value     claim
                                                                                                                        of collateral.
 2.1    Transwestern                                  Describe debtor's property that is subject to a lien                     $266,263.42                  Unknown
        Creditor's Name                               All property subject to enforcement of a
                                                      Money Judgment against the Judgment
                                                      Debtor to which a Judgment Lien on personal
                                                      property may attach under Section 697.530 of
        Wilson Dow Avenue, LLC                        the Code of Civil Procedure is subject to this
        P.O. Box 6234                                 Judgment Lien.
        Hicksville, NY 11802-6234
        Creditor's mailing address                    Describe the lien
                                                      UCC Filed 03-02-2021
        Erin.Goto@transwestern.c                      Is the creditor an insider or related party?
        om                                               No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        10-01-2020 through 01-2021                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        rent
        Last 4 digits of account number
        7411,2745;0010
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $266,263.42

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         Richard L. Seide, APC
         901 Dove Street                                                                                        Line   2.1
         Suite 120
         Newport Beach, CA 92660



Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                                                         Best Case Bankruptcy
              Case 8:21-bk-10668-TA                           Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06        Desc
                                                              Main Document    Page 25 of 68
              Expo Marketing Group, LLC, a Delaware limited
 Debtor       liability company                                                         Case number (if known)
              Name

        Wildow Avenue LLC
        RREEF                                                                                   Line   2.1             0774
        535 Anton, Suite 200
        Costa Mesa, CA 92626

        Wilson Dow Avenue, LLC
        c/o C T Corporation System                                                              Line   2.1             0774
        818 West Seventh Street, Suite 930
        Los Angeles, CA 90017




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property          page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                   Best Case Bankruptcy
              Case 8:21-bk-10668-TA                           Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                                            Desc
                                                              Main Document    Page 26 of 68
 Fill in this information to identify the case:

 Debtor name         Expo Marketing Group, LLC, a Delaware limited liability company

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          wi h priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           Employment Development                                    Check all that apply.
           Department                                                   Contingent
           Bankruptcy Group MIC 92E                                     Unliquidated
           P.O. Box 826880                                              Disputed
           Sacramento, CA 94280-0001
           Date or dates debt was incurred                           Basis for the claim:
           NOTICE ONLY                                               NOTICE ONLY
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           Franchise Tax Board                                       Check all that apply.
           Bankruptcy Setion, MS: A-340                                 Contingent
           P.O. Box 2952                                                Unliquidated
           Sacramento, CA 95812-2952                                    Disputed

           Date or dates debt was incurred                           Basis for the claim:
           NOTICE ONLY                                               NOTICE ONLY
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                   46882                               Best Case Bankruptcy
              Case 8:21-bk-10668-TA                           Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                                                     Desc
                                                              Main Document    Page 27 of 68
              Expo Marketing Group, LLC, a Delaware limited
 Debtor       liability company                                                                               Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $0.00     $0.00
           Internal Revenue Service                                  Check all that apply.
           P.O. Box 7346                                                Contingent
           Philadelphia, PA 19101-7346                                  Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
           Notice only                                               NOTICE ONLY
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $0.00     $0.00
           State Board of Equalization                               Check all that apply.
           Account Information Group, MIC:                              Contingent
           29                                                           Unliquidated
           P.O. Box 942879                                              Disputed
           Sacramento, CA 94279-0029
           Date or dates debt was incurred                           Basis for the claim:
           NOTICE ONLY                                               NOTICE ONLY
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                 $7,998.45
           1 Password                                                                  Contingent
           317 Adelaide Street West
                                                                                       Unliquidated
           Toronto CN M5V1P9
                                                                                       Disputed
           Date(s) debt was incurred 2020
                                                                                   Basis for the claim:     Deposit for participating in Show.
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                       $0.00
           3DS Max AutoDesk                                                            Contingent
           111 McInnis Parkway
                                                                                       Unliquidated
           San Rafael, CA 94903
                                                                                       Disputed
           Date(s) debt was incurred
           Last 4 digits of account number                                                      Design Software
                                                                                   Basis for the claim:
                                                                                   NOTICE ONLY, LISTED IN AN ABUNDANCE OF CAUTION.
                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.               $10,470.00
           A & J Crates                                                                Contingent
           2103 S. Standard Avenue                                                     Unliquidated
           Santa Ana, CA 92707
                                                                                       Disputed
           Date(s) debt was incurred 1/2020 through 03/2020
                                                                                   Basis for the claim:     Crates
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 2 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                                                                Best Case Bankruptcy
              Case 8:21-bk-10668-TA                           Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                                       Desc
                                                              Main Document    Page 28 of 68
              Expo Marketing Group, LLC, a Delaware limited
 Debtor       liability company                                                                       Case number (if known)
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Adobe                                                                 Contingent
          640 Holdrege Avenue
                                                                                Unliquidated
          Los Angeles, CA 90016
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                                 Monthly Adobe software
                                                                             Basis for the claim:
                                                                             NOTICE ONLY, LISTED IN AN ABUNDANCE OF CAUTION.
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,200.00
          Alpha & Omega Semiconductor Ltd                                       Contingent
          475 Oakmead Parkway
                                                                                Unliquidated
          Sunnyvale, CA 94085
                                                                                Disputed
          Date(s) debt was incurred 2019
                                                                             Basis for the claim:    Deposit for participating in show.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $303,644.44
          American Express                                                      Contingent
          P.O. Box 0001
                                                                                Unliquidated
          Los Angeles, CA 90096-8000
                                                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Miscellanous business purchases
          Last 4 digits of account number 6000
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,696.63
          Audio Technologies                                                    Contingent
          10557 Metric Drive
                                                                                Unliquidated
          Dallas, TX 75243
                                                                                Disputed
          Date(s) debt was incurred      2020
                                                                             Basis for the claim:    Deposit for participating in Show
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $8,034.66
          Better Choice Brands                                                  Contingent
          164 Douglas Road East
                                                                                Unliquidated
          Oldsmar, FL 34677
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Deposit for participating in show
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $19,814.45
          Brumark                                                               Contingent
          3655 Atlanta Indutrial Drive                                          Unliquidated
          Building 100
                                                                                Disputed
          Atlanta, GA 30331
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Flooring purchase
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $364,760.00
          Celtic Bank                                                           Contingent
          Wade Newman, President                                                Unliquidated
          268 State St., STE#300
                                                                                Disputed
          Salt Lake City, UT 84111
          Date(s) debt was incurred 04/30/2020
                                                                             Basis for the claim:    Payroll Protection Program Loan
          Last 4 digits of account number 7309                               Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 3 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:21-bk-10668-TA                           Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                                       Desc
                                                              Main Document    Page 29 of 68
              Expo Marketing Group, LLC, a Delaware limited
 Debtor       liability company                                                                       Case number (if known)
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Central Desktop (IMeet)                                               Contingent
          87 N. Raymond Avenue                                                  Unliquidated
          Suite 528
          Pasadena, CA 91103                                                    Disputed

          Date(s) debt was incurred                                                       Software services
                                                                             Basis for the claim:
                                                                             NOTICE ONLY, LISTED IN AN ABUNDANCE OF CAUTION.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $99,576.96
          Chase                                                                 Contingent
          Cardmember Services
                                                                                Unliquidated
          P.O. Box 6294
          Carol Stream, IL 60197-6294                                           Disputed

          Date(s) debt was incurred 2020                                                    Miscellanous corporate purchases.
                                                                             Basis for the claim:
                                                                             2nd account #4246-3152-9643-9753
          Last 4 digits of account number 8608
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,690.54
          Cinnafilm, Inc.                                                       Contingent
          600 Central Avenue Southeast
                                                                                Unliquidated
          Albuquerque, NM 87102
                                                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Deposit for participating in Show.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $12,974.79
          Coffeeland                                                            Contingent
          2121 South Business Parkway
                                                                                Unliquidated
          Ontario, CA 91761
                                                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Deposit for participating in Show
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $6,661.66
          Contextlogic, Inc. (Wish)                                             Contingent
          1 Sansome Street, FL 40
                                                                                Unliquidated
          San Francisco, CA 94104-4448
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Deposit for participating in Show
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         Unknown
          Cox Internet Services                                                 Contingent
          2712 Towne Center Dr.
                                                                                Unliquidated
          Foothill Ranch, CA 92610
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:    Monthly Internet Services
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $5,000.00
          Cytek Biosciences, Inc.                                               Contingent
          46107 Landing Parkway                                                 Unliquidated
          Fremont, CA 94538
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Deposit for participating in show
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 4 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:21-bk-10668-TA                           Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                                       Desc
                                                              Main Document    Page 30 of 68
              Expo Marketing Group, LLC, a Delaware limited
 Debtor       liability company                                                                       Case number (if known)
              Name

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          DE LAGE LANDEN FINANCIAL SERVICES,                                    Contingent
          1111 Old Eagle School Rd
                                                                                Unliquidated
          Wayne, PA 19087-1453
          Date(s) debt was                                                      Disputed
          incurred 11-09-2016      - Initial filing                                       Aerial Work Platform
                                                                             Basis for the claim:
          Last 4 digits of account number 9400                               NOTICE ONLY, LISTED IN AN ABUNDANCE OF CAUTION.
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          DE LAGE LANDEN FINANCIAL SERVICES,                                    Contingent
          1111 Old Eagle School Rd
                                                                                Unliquidated
          Wayne, PA 19087-1453
                                                                                Disputed
          Date(s) debt was incurred 02-31-2017
          Last 4 digits of account number 2604                                            2017- Nissan Class IV -IC Cushion Forklift
                                                                             Basis for the claim:
                                                                             NOTICE ONLY, LISTED IN AN ABUNDANCE OF CAUTION.
                                                                             Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $125,000.00
          EMG Inc.                                                              Contingent
          c/o Lisa Bertaina                                                     Unliquidated
          2418 Nolita
                                                                                Disputed
          Tustin, CA 92780
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Loan
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $13,323.75
          Etumos                                                                Contingent
          1425 Broadway #563
                                                                                Unliquidated
          Seattle, WA 98122
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Deposit for participating in Show
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Exhibit Force                                                         Contingent
          10550 South Sam Houston Pkwy W                                        Unliquidated
          Houston, TX 77071
                                                                                Disputed
          Date(s) debt was incurred
                                                                                          Sofware contract. Contract expired 02-28-2021.
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             NOTICE ONLY, LISTED IN AN ABUNDANCE OF CAUTION.
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $34,524.63
          Five Incorporated                                                     Contingent
          1055 South 1100 West                                                  Unliquidated
          Lehi, UT 84043
                                                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Graphics Purchase
          Last 4 digits of account number       5082
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 5 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:21-bk-10668-TA                           Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                                       Desc
                                                              Main Document    Page 31 of 68
              Expo Marketing Group, LLC, a Delaware limited
 Debtor       liability company                                                                       Case number (if known)
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,182.61
          Flooring Exhibits                                                     Contingent
          P.O. Box 400084                                                       Unliquidated
          Las Vegas, NV 89140
                                                                                Disputed
          Date(s) debt was incurred      2020
                                                                             Basis for the claim:    Flooring purchase
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,331.00
          Globalux Lighting                                                     Contingent
          2037 S. Vineyard Avenue
                                                                                Unliquidated
          Ontario, CA 91761
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Balance due to client
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $19,079.11
          Hitachi Automotive Systems Americas                                   Contingent
          10833 Valley View St., Suite 400                                      Unliquidated
          Cypress, CA 90630
                                                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Deposit for Participating in show.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Hubspot                                                               Contingent
          1 Harbour Pl, Suite 175                                               Unliquidated
          Portsmouth, NH 03801
                                                                                Disputed
          Date(s) debt was incurred
                                                                                          Software services
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             NOTICE ONLY, LISTED IN AN ABUNDANCE OF CAUTION.
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $26,883.30
          iTradeNetwork                                                         Contingent
          707 W. Tower Avenue
                                                                                Unliquidated
          Oakland, CA 94607
                                                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Deposit for participating in Show
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          ITS Phone Service                                                     Contingent
          4100 Guardian Street
                                                                                Unliquidated
          Suite 110
          Simi Valley, CA 93063                                                 Disputed

          Date(s) debt was incurred                                                       Phone service
                                                                             Basis for the claim:
          Last 4 digits of account number                                    NOTICE ONLY, LISTED IN AN ABUNDANCE OF CAUTION.
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,619.20
          Letters etc.                                                          Contingent
          17845 Sky Park Circle
                                                                                Unliquidated
          Irvine, CA 92614
                                                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Deposit for participating in show
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 6 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:21-bk-10668-TA                           Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                                       Desc
                                                              Main Document    Page 32 of 68
              Expo Marketing Group, LLC, a Delaware limited
 Debtor       liability company                                                                       Case number (if known)
              Name

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,042.13
          Luminance & Hallmark Lighting                                         Contingent
          1945 S. Tubeway Avenue
                                                                                Unliquidated
          Los Angeles, CA 90040
                                                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Balance due to client
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Microsoft 365                                                         Contingent
          One Microsoft Way
                                                                                Unliquidated
          Redmond, WA 98052-6399
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                                 Software services
                                                                             Basis for the claim:
                                                                             NOTICE ONLY, LISTED IN AN ABUNDANCE OF CAUTION.
                                                                             Is the claim subject to offset?     No       Yes

 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,077.90
          Mieles Campos Azules SA DE CV                                         Contingent
          Carretera a Santa Rosa KM 3
                                                                                Unliquidated
          Amatitan, Jalisco 45380, MX
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Deposit for participating in Show
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $71,225.84
          Nth Degree                                                            Contingent
          P.O. Box 306157                                                       Unliquidated
          Nashville, TN 37230-6157
                                                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Labor to Install and dismantle exhibits.
          Last 4 digits of account number       4059
                                                                             Is the claim subject to offset?     No       Yes

 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $45,368.09
          OC Orthodontics                                                       Contingent
          1300 NE Alpha Dr.
                                                                                Unliquidated
           CA 91728
                                                                                Disputed
          Date(s) debt was incurred      2020
                                                                             Basis for the claim:    Deposit for participating in show
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $22,766.15
          Openpath                                                              Contingent
          600 Corporate Point
                                                                                Unliquidated
          Suite 400
          Culver City, CA 90230                                                 Disputed

          Date(s) debt was incurred                                          Basis for the claim:    Deposit for participating in show
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $17,780.92
          Pacific Coast Producers                                               Contingent
          631 N. Cluff Avenue
                                                                                Unliquidated
          Lodi, CA 95241
                                                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Deposit for participating in show
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 7 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:21-bk-10668-TA                           Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                                       Desc
                                                              Main Document    Page 33 of 68
              Expo Marketing Group, LLC, a Delaware limited
 Debtor       liability company                                                                       Case number (if known)
              Name

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $5,000.00
          Pasternack Enterprises Inc.                                           Contingent
          17802 Fitch
                                                                                Unliquidated
          Irvine, CA 92614
                                                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Deposit for participating in show
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $30,487.06
          Piedmont Plastics                                                     Contingent
          P.O. Box 845649                                                       Unliquidated
          Los Angeles, CA 90084-5649
                                                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Exhibit rental supplies.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $3,339.00
          Puzhen Life                                                           Contingent
          745 Fifth Avenue                                                      Unliquidated
          Suite 528
                                                                                Disputed
          New York, NY 10151
          Date(s) debt was incurred      2020                                Basis for the claim:    Deposit for participating in show
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          QBO (Intuit)                                                          Contingent
          2800 E. Commerce Center PL
                                                                                Unliquidated
          Tucson, AZ 85704-4559
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                                 Software Services
                                                                             Basis for the claim:
                                                                             NOTICE ONLY, LISTED IN AN ABUNDANCE OF CAUTION.
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $23,376.72
          ScaleMatrix                                                           Contingent
          5775 Kearny Villa Rd.
                                                                                Unliquidated
          San Diego, CA 92123
                                                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Deposit for participating in show
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $66,246.33
          Seed Marketing                                                        Contingent
          651 Via Cristina
                                                                                Unliquidated
          Newbury Park, CA 91320
                                                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Deposit for participating in show
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $3,768.41
          Singapore Math, Inc.                                                  Contingent
          19535 SW 129th Avenue                                                 Unliquidated
          Tualatin, OR 97062
                                                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Deposit for participating in show
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 8 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:21-bk-10668-TA                           Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                                       Desc
                                                              Main Document    Page 34 of 68
              Expo Marketing Group, LLC, a Delaware limited
 Debtor       liability company                                                                       Case number (if known)
              Name

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Southern California Leasing, Inc.                                     Contingent
          180 E. Main Street
                                                                                Unliquidated
          Suite 204
          Tustin, CA 92780-4414                                                 Disputed

          Date(s) debt was incurred                                                       A terminated lease agreement.
                                                                             Basis for the claim:
          Last 4 digits of account number                                    NOTICE ONLY, LISTED IN AN ABUNDANCE OF CAUTION.
                                                                             Is the claim subject to offset?     No       Yes

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $4,338.65
          Step 1 Dezigns, Inc.                                                  Contingent
          630 Terminal Way                                                      Unliquidated
          Costa Mesa, CA 92627
                                                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Lighting purchase.
          Last 4 digits of account number       Expo
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $13,025.30
          StoreLocal                                                            Contingent
          4920 Campus Drive
                                                                                Unliquidated
          Newport Beach, CA 92660
                                                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Deposit for participating in show
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $28,170.48
          Sunfolding                                                            Contingent
          3101 20th Street
                                                                                Unliquidated
          San Francisco, CA 94110
                                                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Deposit for participating in show
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $0.00
          Susquehanna Commercial Finance, Inc                                   Contingent
          2 Country View Road, Suite 300                                        Unliquidated
          Malvern, PA 19355
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    NOTICE ONLY, LISTED IN AN ABUNDANCE OF
          Last 4 digits of account number                                    CAUTION.
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $5,280.00
          TL Event Services LLC                                                 Contingent
          2831 S. Rose Parkway                                                  Unliquidated
          Suite 200
                                                                                Disputed
          Henderson, NV 89052
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Outside Labor
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $84,964.91
          Transit Air Cargo                                                     Contingent
          2204 E. Fourth Street                                                 Unliquidated
          Santa Ana, CA 92705
                                                                                Disputed
          Date(s) debt was incurred      2020
                                                                             Basis for the claim:    Shipping services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 9 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:21-bk-10668-TA                           Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                                       Desc
                                                              Main Document    Page 35 of 68
              Expo Marketing Group, LLC, a Delaware limited
 Debtor       liability company                                                                       Case number (if known)
              Name

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $524,876.98
          Triton, c/o Michael Carroll                                           Contingent
          TFA Associates LLC                                                    Unliquidated
          10800 Midlothian Turnpike, Ste. 128                                   Disputed
          Richmond, VA 23235
                                                                             Basis for the claim:    Business Loan and Management Fees
          Date(s) debt was incurred prior to 2006
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $275.00
          True Spot                                                             Contingent
          6010 W. Spring Creek Pkwy
                                                                                Unliquidated
          Plano, TX 75024
                                                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Deposit for participating in show
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $150,000.00
          U.S. Small Business Administration                                    Contingent
          Office of Disaster Assistance                                         Unliquidated
          14925 Kingsport Road
                                                                                Disputed
          Fort Worth, TX 76155
          Date(s) debt was incurred 07-07-2020
                                                                             Basis for the claim:    Disaster Assistance Loan
          Last 4 digits of account number 8007                               Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $10,533.10
          United Pacific Industries Inc.                                        Contingent
          3788 Conant Street
                                                                                Unliquidated
          Long Beach, CA 90808
                                                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Deposit for participating in show
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $5,050.00
          VARTA Microbattery                                                    Contingent
          555 Theodore Fremd Avenue
                                                                                Unliquidated
          Suite C304
          Rye, NY 10580                                                         Disputed

          Date(s) debt was incurred 2020                                     Basis for the claim:    Deposit for Participating in show
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $27,718.09
          Vital Smarts                                                          Contingent
          282 West River Bend Lane
                                                                                Unliquidated
          Provo, UT 84604
                                                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Deposit for participting in show.
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $7,954.99
          Water Science Technologies                                            Contingent
          1701 Vanderbilt Rd.
                                                                                Unliquidated
          Birmingham, AL 35234
                                                                                Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Deposit for participating in show
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                          Page 10 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:21-bk-10668-TA                           Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                                          Desc
                                                              Main Document    Page 36 of 68
              Expo Marketing Group, LLC, a Delaware limited
 Debtor       liability company                                                                       Case number (if known)
              Name

 3.59      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $0.00
           Wells Fargo Equipment Finance                                        Contingent
           P.O. Box 1433
                                                                                Unliquidated
           Des Moines, IA 50306
                                                                                Disputed
           Date(s) debt was incurred
           Last 4 digits of account number      5001                                      JLG Scissor Lift 1930ES s/n M20000005392
                                                                             Basis for the claim:
                                                                             NOTICE ONLY, LISTED IN AN ABUNDANCE OF CAUTION.
                                                                             Is the claim subject to offset?         No    Yes

 3.60      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $0.00
           Western Equipment Finance, Inc.                                      Contingent
           P.O. Box 640
                                                                                Unliquidated
           Devils Lake, ND 58301-0640
                                                                                Disputed
           Date(s) debt was incurred 10-28-2016
           Last 4 digits of account number                                   Basis for the claim:    NOTICE ONLY, LISTED IN AN ABUNDANCE OF
                                                                             CAUTION.
                                                                             Is the claim subject to offset?         No    Yes

 3.61      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $87,000.00
           Younger Optics USA                                                   Contingent
           2925 California Street
                                                                                Unliquidated
           Torrance, CA 90503
                                                                                Disputed
           Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Deposit for Participating in show
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       American Express
           P.O. Box 981535                                                                            Line     3.6
           El Paso, TX 79998-1535
                                                                                                             Not listed. Explain

 4.2       American Express
           c/o CT Corporation System                                                                  Line     3.6
           818 West Seventh Street, Suite 930
                                                                                                             Not listed. Explain
           Los Angeles, CA 90017

 4.3       Becky Hazle-Jones
           5265 South Rio Grande Street                                                               Line     3.39
           Littleton, CO 80120
                                                                                                             Not listed. Explain

 4.4       Beyond the Nth Degree Inc.
           dba Nth Degree, Inc.                                                                       Line     3.34
           c/o C T Corporation System
                                                                                                             Not listed. Explain
           818 West Seventh Street, Suite 930
           Los Angeles, CA 90017

 4.5       BlueVine, Pocessor and Servicer
           for Celtic Bank                                                                            Line     3.10                                 7309
           401 Warren Street
                                                                                                             Not listed. Explain
           Redwood City, CA 94063


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 11 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                                                       Best Case Bankruptcy
              Case 8:21-bk-10668-TA                           Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                                 Desc
                                                              Main Document    Page 37 of 68
              Expo Marketing Group, LLC, a Delaware limited
 Debtor       liability company                                                                   Case number (if known)
              Name

          Name and mailing address                                                               On which line in Part1 or Part 2 is the   Last 4 digits of
                                                                                                 related creditor (if any) listed?         account number, if
                                                                                                                                           any
 4.6      Chase
          P.O. Box 15298                                                                         Line   3.12
          Wilmington, DE 19850-5298
                                                                                                        Not listed. Explain

 4.7      CT Corporation System
          600 N. 2nd Street, STE 401                                                             Line   3.49
          Harrisburg, PA 17101
                                                                                                        Not listed. Explain

 4.8      EVERBANK COMMERCIAL FINANCE, INC.
          10 Waterview Blvd Fl 2ND                                                               Line   3.60
          Parsippany, NJ 07054-1286
                                                                                                        Not listed. Explain

 4.9      Faggen Enterprises LLC
          c/o Thomas Bacon, agent for service                                                    Line   3.52
          1601 N. Sepulveda Blvd., #349
                                                                                                        Not listed. Explain
          Manhattan Beach, CA 90266

 4.10     Hitachi Automotive Systems Americas
          6200 Gateway Drive                                                                     Line   3.26
          Cypress, CA 90630
                                                                                                        Not listed. Explain

 4.11     Jennifer Wagoner
          3237 Satelliet Blvd, Suite 600                                                         Line   3.34
          Duluth, GA 30096
                                                                                                        Not listed. Explain

 4.12     Marianna Mikhalevick, Attorney
          Michael & Associates, PC                                                               Line   3.6
          555 S. Charles Dr., Suite 204
                                                                                                        Not listed. Explain
          Thousand Oaks, CA 91360

 4.13     Megan Allen
          1300 NE Alpha Dr.                                                                      Line   3.35
          McMinnville, OR 97128
                                                                                                        Not listed. Explain

 4.14     Nth Degree Inc.
          14711 Bentley Circle, Suite A                                                          Line   3.34
          Tustin, CA 92780
                                                                                                        Not listed. Explain

 4.15     Scott W. Wellman, Attorney at Law
          Wellman & Warren LLP                                                                   Line   3.51
          24411 Ridge Route, Suite 200
                                                                                                        Not listed. Explain
          Laguna Hills, CA 92653

 4.16     Select Equipment Sales
          6911 8th Street                                                                        Line   3.18
          Buena Park, CA 90620
                                                                                                        Not listed. Explain

 4.17     Southern California Leasing, Inc.
          180 E. Main Street, Suite 204                                                          Line   3.49
          Tustin, CA 92780
                                                                                                        Not listed. Explain

 4.18     TRITON PACIFIC CAPITAL PARTNERS
          Thomas Bacon, its Agent for Service                                                    Line   3.52
          1601 N. Sepulvda Blvd., #349
                                                                                                        Not listed. Explain
          Manhattan Beach, CA 90266

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                      Page 12 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                                              Best Case Bankruptcy
              Case 8:21-bk-10668-TA                           Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                                       Desc
                                                              Main Document    Page 38 of 68
              Expo Marketing Group, LLC, a Delaware limited
 Debtor       liability company                                                                   Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.19      U.S. Small Business Administration
           Office of General Counsel                                                             Line     3.54                                 8007
           312 North Spring Street, 5th Floor
                                                                                                        Not listed. Explain
           Los Angeles, CA 90012

 4.20      U.S. Small Business Administration
           Office of General Counsel                                                             Line     3.10                                 7309
           312 North Spring Street, 5th Floor
                                                                                                        Not listed. Explain
           Los Angeles, CA 90012

 4.21      Wade Newman, President
           CelticBank                                                                            Line     3.10                                 7309
           268 South State Street, Suite 300
                                                                                                        Not listed. Explain
           Salt Lake City, UT 84111


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                          0.00
 5b. Total claims from Part 2                                                                       5b.    +     $                  2,311,132.23

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                    2,311,132.23




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 13 of 13
Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                                                   Best Case Bankruptcy
              Case 8:21-bk-10668-TA                            Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                               Desc
                                                               Main Document    Page 39 of 68
 Fill in this information to identify the case:

 Debtor name         Expo Marketing Group, LLC, a Delaware limited liability company

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal           Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.        State what the contract or                   Opened 02-31-2017
             lease is for and the nature of               UCC Lease agreement
             the debtor's interest                        2017- Class IV -IC
                                                          Cushion Forklift
                  State the term remaining                13 Months
                                                                                       De Lae Landen Financial Services
             List the contract number of any                                           1111 Old Eagle School Road
                   government contract                                                 Wayne, PA 19087


 2.2.        State what the contract or                   Opened 11-09-2016 -
             lease is for and the nature of               Initial filing
             the debtor's interest                        UCC-1 Lien Holder
                                                          JLG Aerial Work
                                                          Platform and proceeds.
                  State the term remaining                11 months
                                                                                       DE LAGE LANDEN FINANCIAL SERVICES,
             List the contract number of any                                           1111 Old Eagle School Rd
                   government contract                                                 Wayne, PA 19087-1453


 2.3.        State what the contract or                   Lease for Scissor Lift
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                00
                                                                                       Wells Fargo Equipment Finance
             List the contract number of any                                           P.O. Box 1433
                   government contract                                                 Des Moines, IA 50306




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                              Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                                           Best Case Bankruptcy
              Case 8:21-bk-10668-TA                           Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                           Desc
                                                              Main Document    Page 40 of 68
 Fill in this information to identify the case:

 Debtor name         Expo Marketing Group, LLC, a Delaware limited liability company

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                                        Best Case Bankruptcy
              Case 8:21-bk-10668-TA                           Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                                      Desc
                                                              Main Document    Page 41 of 68



 Fill in this information to identify the case:

 Debtor name         Expo Marketing Group, LLC, a Delaware limited liability company

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                                 $23,373.98
       From 1/01/2021 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                             $2,758,820.20
       From 1/01/2020 to 12/31/2020
                                                                                                   Other


       For year before that:                                                                       Operating a business                             $9,157,026.29
       From 1/01/2019 to 12/31/2019
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                                                  Best Case Bankruptcy
              Case 8:21-bk-10668-TA                           Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                                         Desc
                                                              Main Document    Page 42 of 68
 Debtor       Expo Marketing Group, LLC, a Delaware limited liability                                   Case number (if known)
              company

       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               First Insurance Funding                                     12/1/20-2/20/                      $7,705.06               Secured debt
               450 Skokie Blvd., STE 1000                                  21                                                         Unsecured loan repayments
               Northbrook, IL 60062-7917                                                                                              Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                   Other Liability & D&O
                                                                                                                                 Premiums
                                                                                                                                 ACCT: 900 - 92237627

       3.2.
               Kaiser Foundation Health Plan                               12/1/2020                        $34,207.14                Secured debt
               P.O. Box 60508                                              through                                                    Unsecured loan repayments
               City of Industry, CA 91716-0508                             02/20/2021                                                 Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other Health Care Premiums


       3.3.
               Wilson Dow Avenue, LLC                                      Upon                             $36,959.52                Secured debt
               RREEF                                                       Termination                                                Unsecured loan repayments
               535 Anton, Suite 200                                        of Lease                                                   Suppliers or vendors
               Costa Mesa, CA 92626                                                                                                   Services
                                                                                                                                      Other Lease deposit.



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

          None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    TL Event Services                                           Multiple :                      $102,780.55           Payment for labor services
                                                                           01/15/2020
                                                                           through
                                                                           12/15/2020.

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

          None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property

       Wilson Dow Avenue, LLC                                    Abandoned property at business location:                      02/28/2021                         $0.00
       RREEF                                                     2741 and 2745 Dow Avenue, Tustin, CA,
       535 Anton, Suite 200                                      when lease was terminated: Mimaki JFX200
       Costa Mesa, CA 92626                                      Printer; HIGHMARK DOUBLE DECK ; SET
                                                                 DOUBLE DECK; Modular Print Room Add
                                                                 On; and other misc. personal property.
                                                                 NOTE: Debtor could not locate a buyer for
                                                                 the Property.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                                                     Best Case Bankruptcy
              Case 8:21-bk-10668-TA                           Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                                           Desc
                                                              Main Document    Page 43 of 68
 Debtor       Expo Marketing Group, LLC, a Delaware limited liability                                   Case number (if known)
              company

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property

       DE LAGE LANDEN FINANCIAL                                  Aerial Work Platform                                          02/2021                     $10,561.78
       SERVICES,
       1111 Old Eagle School Rd
       Wayne, PA 19087-1453

       DE LAGE LANDEN FINANCIAL                                  2017- Nissan Class IV -IC Cushion Forklift                    02/2021                     $16,734.15
       SERVICES,
       1111 Old Eagle School Rd
       Wayne, PA 19087-1453

       Wells Fargo Equipment Finance                             JLG Scissor Lift 1930ES                                       02/2021                     $10,000.00
       P.O. Box 1433                                             s/n M20000005392
       Des Moines, IA 50306                                      (Wells Fargo Finan.)
                                                                 Value of Property Estimated


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    Wilson Dow Avenue, et al.                         Unlawful Detainer.         Orange County Superior                       Pending
               -vs- Expo Marketing Group,                        Judgement                  Court                                        On appeal
               et. al.                                           entered                    700 Civic Center Drive West
                                                                                                                                         Concluded
               30-2020-01171655-CU-UD-CJC                        01/26/2021                 Santa Ana, CA 92701
                                                                 Filed UCC Notice
                                                                 of Judgment Lien
                                                                 on 03/02/2021


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                      Description of the gifts or contributions               Dates given                               Value




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                                                      Best Case Bankruptcy
               Case 8:21-bk-10668-TA                          Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                                Desc
                                                              Main Document    Page 44 of 68
 Debtor        Expo Marketing Group, LLC, a Delaware limited liability                                      Case number (if known)
               company

 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss   Value of property
       how the loss occurred                                                                                                                             lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates         Total amount or
                 the transfer?                                                                                                                        value
                 Address
       11.1.     GOE FORSYTHE & HODGES
                 LLP
                 18101 Von Karman Avenue
                 Suite 1200
                 Irvine, CA 92612-7127                               Filing Fee                                                12/4/2020           $1,738.00

                 Email or website address
                 mforsythe@goeforlaw.com

                 Who made the payment, if not debtor?




       11.2.     GOE FORSYTHE & HODGES
                 LLP
                 18101 Von Karman Avenue
                 Suite 1200                                          Attorney Fees (includes non-bankruptcy
                 Irvine, CA 92612-7127                               services)                                                 12/04/2020        $33,262.00

                 Email or website address
                 mforsythe@goeforlaw.com

                 Who made the payment, if not debtor?




       11.3.     GOE FORSYTHE & HODGES
                 LLP
                 18101 Von Karman Avenue
                 Suite 1200                                          Attorney Fees (includes non-bankruptcy
                 Irvine, CA 92612-7127                               services)                                                 03/01/2021        $25,000.00

                 Email or website address
                 mforsythe@goeforlaw.com

                 Who made the payment, if not debtor?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                                            Best Case Bankruptcy
              Case 8:21-bk-10668-TA                           Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                               Desc
                                                              Main Document    Page 45 of 68
 Debtor      Expo Marketing Group, LLC, a Delaware limited liability                                     Case number (if known)
             company

12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

          None.

       Name of trust or device                                       Describe any property transferred                Dates transfers       Total amount or
                                                                                                                      were made                      value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

          None.

               Who received transfer?                            Description of property transferred or                  Date transfer      Total amount or
               Address                                           payments received or debts paid in exchange             was made                    value
       13.1 Freehand Sign Company
       .    947 N. Elm Street
               Orange, CA 92867                                  CNC Router                                              02/23/2021              $15,000.00

               Relationship to debtor



       13.2 Micro Puzzles
       .    2100 East Katella Avenue
               Unit #362
               Anaheim, CA 92806                                 Mimaki JFX200-2513 EX Printer                           02/22/2021              $26,300.00

               Relationship to debtor



       13.3 Toni Ann Cottrell
       .    12712 Cherry Valle Drive                             Computer and Monitor (In lieu of
               La Mirada, CA 90638                               severance pay)                                          02/26/2021                 $239.00

               Relationship to debtor
               Employee


       13.4 Lauren Lake
       .    1301 Borden Road                                     Computer and Monitor (In lieu of
               Escondido, CA 92026                               severance pay)                                          02/26/2021                 $239.00

               Relationship to debtor
               Employee


       13.5 Jorge Navarro
       .    842 Princeton Avenue                                 Computer and Monitor (In lieu of
               Shakopee, MN 55379                                severance pay)                                          02/12/2021                 $239.00

               Relationship to debtor
               Employee




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                             page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                                           Best Case Bankruptcy
              Case 8:21-bk-10668-TA                           Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                             Desc
                                                              Main Document    Page 46 of 68
 Debtor      Expo Marketing Group, LLC, a Delaware limited liability                                    Case number (if known)
             company

               Who received transfer?                            Description of property transferred or                  Date transfer   Total amount or
               Address                                           payments received or debts paid in exchange             was made                 value
       13.6 Araceli Owens
       .    6928 Estrella Avenue                                 Computer and Monitor (In lieu of
               Twentynine Palms, CA 92277                        severance pay)                                          02/26/2021              $239.00

               Relationship to debtor
               Employee


       13.7 Jason Reed
       .    7443 Oxford Avenue                                   Computer and Monitor (In lieu of
               Hesperia, CA 92345                                severance pay)                                          02/26/2021              $239.00

               Relationship to debtor
               Employee


       13.8 Jesica Carrillo
       .    22726 Via Castilla                                   Computer and Monitor (In lieu of
               Lake Forest, CA 92630                             severance pay)                                          12/14/2020              $239.00

               Relationship to debtor
               Employee


       13.9 Chris Rotondo
       .    2305 York Avenue N.                                  Computer and Monitor (In lieu of
               Minneapolis, MN 55422                             severance pay)                                          12/14/2021              $239.00

               Relationship to debtor
               Employee


       13.1 Breanne Rotondo
       0.   2305 York Avenue N                                   Computer and Monitor (In lieu of
               Minneapolis, MN 55422                             severance pay)                                          12/14/2020              $239.00

               Relationship to debtor
               Employee


       13.1 Mitchell Anderson
       1.   7424 Oxford Avenue                                   Computer and Monitor (In lieu of
               Hesperia, CA 92345                                severance pay)                                          12/14/2020              $239.00

               Relationship to debtor
               Employee


       13.1 Sara Gowanni
       2.   139 Sancastle                                        Computer and Monitor (In lieu of
               Aliso Viejo, CA 92656                             severance pay)                                          12/14/2020              $239.00

               Relationship to debtor
               Employee


 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


          Does not apply


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                                        Best Case Bankruptcy
               Case 8:21-bk-10668-TA                          Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                                    Desc
                                                              Main Document    Page 47 of 68
 Debtor        Expo Marketing Group, LLC, a Delaware limited liability                                  Case number (if known)
               company

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To
       14.1.     2741 Dow Avenue                                                                                           04/15/2010 to 02/28/2021
                 Tustin, CA 92780

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services          If debtor provides meals
                                                                 the debtor provides                                                   and housing, number of
                                                                                                                                       patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Guideline 401K Plan                                                                        EIN: XX-XXXXXXX

                    Has the plan been terminated?
                       No
                       Yes

                       No Go to Part 10.
                      Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    ADP 401K Plan                                                                              EIN: XX-XXXXXXX

                    Has the plan been terminated?
                      No
                       Yes


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                                               Best Case Bankruptcy
               Case 8:21-bk-10668-TA                          Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                                 Desc
                                                              Main Document    Page 48 of 68
 Debtor        Expo Marketing Group, LLC, a Delaware limited liability                                  Case number (if known)
               company


18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred
       18.1.     Banc of California                              XXXX-1920                   Checking                 12/11/2020                     $9,700.00
                 3 MacArthur Place                                                           Savings
                 Santa Ana, CA 92707
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other

       18.2.     Banc of California                              XXXX-1988                   Checking                 12-11-2020                  $365,320.48
                 3 MacArthur Place                                                           Savings
                 Santa Ana, CA 92707
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
       Extra Space Storage                                           Lisa Bertaina; Patrick               All of debtor's fixtures and            No
       2965 Warner Avenue                                            Suh; Priscilla Greasby;              inventory listed on Schedule            Yes
       Irvine, CA 92606                                              and Alex Gonzalez                    A/B.



 Part 11:      Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:      Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                                              Best Case Bankruptcy
              Case 8:21-bk-10668-TA                           Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                                           Desc
                                                              Main Document    Page 49 of 68
 Debtor      Expo Marketing Group, LLC, a Delaware limited liability                                    Case number (if known)
             company


      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Tim G. Austgen, CPA, APc                                                                                                   01/31/2020 &
                    888 Pospect Street, Suite 210                                                                                              02/19/2020
                    La Jolla, CA 92037
       26a.2.       Lanco Books                                                                                                                11/30/20;7/31/20;1/31
                    Tania Lancaster -- Bookkeeper                                                                                              /20/12/31/19;
                    888 Prospect St., STE 210                                                                                                  10/31/19/
                    La Jolla, CA 92037                                                                                                         6/30/19; and 1/15/19

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                                                        Best Case Bankruptcy
              Case 8:21-bk-10668-TA                           Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                                   Desc
                                                              Main Document    Page 50 of 68
 Debtor      Expo Marketing Group, LLC, a Delaware limited liability                                    Case number (if known)
             company

       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26b.1.       Tim G. Austgen, CPA, APc                                                                                             01/31/2020 &
                    888 Pospect Street, Suite 210                                                                                        02/19/2020
                    La Jolla, CA 92037
       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26b.2.       LancoBooks                                                                                                           11/30/20;7/31/20;1/31
                    Tania Lancaster (Bookkeeper)                                                                                         /20/12/31/19;
                    888 Prospect Street, Suite 210                                                                                       10/31/19/
                    La Jolla, CA 92037                                                                                                   6/30/19; and 1/15/19

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Lisa Bertaina
                    2418 Nolita
                    Irvine, CA 92612

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       Transwestern
                    Wilson Dow Avenue, LLC
                    P.O. Box 6234
                    Hicksville, NY 11802-6234

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Lisa Bertaina                                  2418 Nolita                                         President (sole member)               100%
                                                      Irvine, CA 92612



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                                                Best Case Bankruptcy
Case 8:21-bk-10668-TA   Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06   Desc
                        Main Document    Page 51 of 68
              Case 8:21-bk-10668-TA                           Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                               Desc
                                                              Main Document    Page 52 of 68
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Central District of California
 In re       Expo Marketing Group, LLC, a Delaware limited liability company                                  Case No.
                                                                  Debtor(s)                                   Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

              FLAT FEE
             For legal services, I have agreed to accept                                                  $
             Prior to the filing of this statement I have received                                        $
             Balance Due                                                                                  $

              RETAINER
             For legal services, I have agreed to accept and received a retainer of                       $                 58,262.00
             The undersigned shall bill against the retainer at an hourly rate of                         $                      495.00
             [Or attach firm hourly rate schedule.] Debtor(s) have agreed to pay all Court approved
             fees and expenses exceeding the amount of the retainer.


2.     $    1,738.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

4.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e.   [Other provisions as needed]


7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:




Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                                          Best Case Bankruptcy
              Case 8:21-bk-10668-TA                           Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                        Desc
                                                              Main Document    Page 53 of 68
             Expo Marketing Group, LLC, a Delaware limited
 In re       liability company                                                                       Case No.
                                                               Debtor(s)

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                             (Continuation Sheet)
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     March 16, 2021                                                             /s/ Marc C. Forsythe
     Date                                                                       Marc C. Forsythe 153854
                                                                                Signature of Attorney
                                                                                GOE FORSYTHE & HODGES LLP
                                                                                18101 Von Karman Avenue
                                                                                Suite 1200
                                                                                Irvine, CA 92612-7127
                                                                                (949) 798-2460 Fax: (949) 955-9437
                                                                                mforsythe@goeforlaw.com
                                                                                Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www bestcase.com                                                                     Best Case Bankruptcy
Case 8:21-bk-10668-TA   Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06   Desc
                        Main Document    Page 54 of 68
    Case 8:21-bk-10668-TA   Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06   Desc
                            Main Document    Page 55 of 68


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M




                       Expo Marketing Group, LLC, a Delaware limited liability c
                       2418 Nolita
                       Irvine, CA 92612


                       Marc C. Forsythe
                       GOE FORSYTHE & HODGES LLP
                       18101 Von Karman Avenue
                       Suite 1200
                       Irvine, CA 92612-7127


                       1 Password
                       317 Adelaide Street West
                       Toronto CN M5V1P9


                       3DS Max AutoDesk
                       111 McInnis Parkway
                       San Rafael, CA 94903


                       A & J Crates
                       2103 S. Standard Avenue
                       Santa Ana, CA 92707


                       Adobe
                       640 Holdrege Avenue
                       Los Angeles, CA 90016


                       Alpha & Omega Semiconductor Ltd
                       475 Oakmead Parkway
                       Sunnyvale, CA 94085


                       American Express
                       P.O. Box 981535
                       El Paso, TX 79998-1535
Case 8:21-bk-10668-TA   Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06   Desc
                        Main Document    Page 56 of 68



                   American Express
                   c/o CT Corporation System
                   818 West Seventh Street, Suite 930
                   Los Angeles, CA 90017


                   Audio Technologies
                   10557 Metric Drive
                   Dallas, TX 75243


                   Becky Hazle-Jones
                   5265 South Rio Grande Street
                   Littleton, CO 80120


                   Better Choice Brands
                   164 Douglas Road East
                   Oldsmar, FL 34677


                   Beyond the Nth Degree Inc.
                   dba Nth Degree, Inc.
                   c/o C T Corporation System
                   818 West Seventh Street, Suite 930
                   Los Angeles, CA 90017


                   BlueVine, Pocessor and Servicer
                   for Celtic Bank
                   401 Warren Street
                   Redwood City, CA 94063


                   Brumark
                   3655 Atlanta Indutrial Drive
                   Building 100
                   Atlanta, GA 30331


                   Celtic Bank
                   Wade Newman, President
                   268 State St., STE#300
                   Salt Lake City, UT 84111
Case 8:21-bk-10668-TA   Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06   Desc
                        Main Document    Page 57 of 68



                   Central Desktop (IMeet)
                   87 N. Raymond Avenue
                   Suite 528
                   Pasadena, CA 91103


                   Chase
                   Cardmember Services
                   P.O. Box 6294
                   Carol Stream, IL 60197-6294


                   Chase
                   P.O. Box 15298
                   Wilmington, DE 19850-5298


                   Cinnafilm, Inc.
                   600 Central Avenue Southeast
                   Albuquerque, NM 87102


                   Coffeeland
                   2121 South Business Parkway
                   Ontario, CA 91761


                   Contextlogic, Inc. (Wish)
                   1 Sansome Street, FL 40
                   San Francisco, CA 94104-4448


                   Cox Internet Services
                   2712 Towne Center Dr.
                   Foothill Ranch, CA 92610


                   CT Corporation System
                   600 N. 2nd Street, STE 401
                   Harrisburg, PA 17101
Case 8:21-bk-10668-TA   Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06   Desc
                        Main Document    Page 58 of 68



                   Cytek Biosciences, Inc.
                   46107 Landing Parkway
                   Fremont, CA 94538


                   De Lae Landen Financial Services
                   1111 Old Eagle School Road
                   Wayne, PA 19087


                   DE LAGE LANDEN FINANCIAL SERVICES,
                   1111 Old Eagle School Rd
                   Wayne, PA 19087-1453


                   EMG Inc.
                   c/o Lisa Bertaina
                   2418 Nolita
                   Tustin, CA 92780


                   Employment Development Department
                   Bankruptcy Group MIC 92E
                   P.O. Box 826880
                   Sacramento, CA 94280-0001


                   Etumos
                   1425 Broadway #563
                   Seattle, WA 98122


                   EVERBANK COMMERCIAL FINANCE, INC.
                   10 Waterview Blvd Fl 2ND
                   Parsippany, NJ 07054-1286


                   Exhibit Force
                   10550 South Sam Houston Pkwy W
                   Houston, TX 77071
Case 8:21-bk-10668-TA   Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06   Desc
                        Main Document    Page 59 of 68



                   Faggen Enterprises LLC
                   c/o Thomas Bacon, agent for service
                   1601 N. Sepulveda Blvd., #349
                   Manhattan Beach, CA 90266


                   Five Incorporated
                   1055 South 1100 West
                   Lehi, UT 84043


                   Flooring Exhibits
                   P.O. Box 400084
                   Las Vegas, NV 89140


                   Franchise Tax Board
                   Bankruptcy Setion, MS: A-340
                   P.O. Box 2952
                   Sacramento, CA 95812-2952


                   Globalux Lighting
                   2037 S. Vineyard Avenue
                   Ontario, CA 91761


                   Hitachi Automotive Systems Americas
                   10833 Valley View St., Suite 400
                   Cypress, CA 90630


                   Hitachi Automotive Systems Americas
                   6200 Gateway Drive
                   Cypress, CA 90630


                   Hubspot
                   1 Harbour Pl, Suite 175
                   Portsmouth, NH 03801
Case 8:21-bk-10668-TA   Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06   Desc
                        Main Document    Page 60 of 68



                   Internal Revenue Service
                   P.O. Box 7346
                   Philadelphia, PA 19101-7346


                   iTradeNetwork
                   707 W. Tower Avenue
                   Oakland, CA 94607


                   ITS Phone Service
                   4100 Guardian Street
                   Suite 110
                   Simi Valley, CA 93063


                   Jennifer Wagoner
                   3237 Satelliet Blvd, Suite 600
                   Duluth, GA 30096


                   Letters etc.
                   17845 Sky Park Circle
                   Irvine, CA 92614


                   Lisa Bertaina
                   2418 Nolita
                   Irvine, CA 92612


                   Luminance & Hallmark Lighting
                   1945 S. Tubeway Avenue
                   Los Angeles, CA 90040


                   Marianna Mikhalevick, Attorney
                   Michael & Associates, PC
                   555 S. Charles Dr., Suite 204
                   Thousand Oaks, CA 91360
Case 8:21-bk-10668-TA   Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06   Desc
                        Main Document    Page 61 of 68



                   Megan Allen
                   1300 NE Alpha Dr.
                   McMinnville, OR 97128


                   Microsoft 365
                   One Microsoft Way
                   Redmond, WA 98052-6399


                   Mieles Campos Azules SA DE CV
                   Carretera a Santa Rosa KM 3
                   Amatitan, Jalisco 45380, MX


                   Nth Degree
                   P.O. Box 306157
                   Nashville, TN 37230-6157


                   Nth Degree Inc.
                   14711 Bentley Circle, Suite A
                   Tustin, CA 92780


                   OC Orthodontics
                   1300 NE Alpha Dr.
                   CA 91728


                   Openpath
                   600 Corporate Point
                   Suite 400
                   Culver City, CA 90230


                   Pacific Coast Producers
                   631 N. Cluff Avenue
                   Lodi, CA 95241
Case 8:21-bk-10668-TA   Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06   Desc
                        Main Document    Page 62 of 68



                   Pasternack Enterprises Inc.
                   17802 Fitch
                   Irvine, CA 92614


                   Piedmont Plastics
                   P.O. Box 845649
                   Los Angeles, CA 90084-5649


                   Puzhen Life
                   745 Fifth Avenue
                   Suite 528
                   New York, NY 10151


                   QBO (Intuit)
                   2800 E. Commerce Center PL
                   Tucson, AZ 85704-4559


                   Richard L. Seide, APC
                   901 Dove Street
                   Suite 120
                   Newport Beach, CA 92660


                   ScaleMatrix
                   5775 Kearny Villa Rd.
                   San Diego, CA 92123


                   Scott W. Wellman, Attorney at Law
                   Wellman & Warren LLP
                   24411 Ridge Route, Suite 200
                   Laguna Hills, CA 92653


                   Seed Marketing
                   651 Via Cristina
                   Newbury Park, CA 91320
Case 8:21-bk-10668-TA   Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06   Desc
                        Main Document    Page 63 of 68



                   Select Equipment Sales
                   6911 8th Street
                   Buena Park, CA 90620


                   Singapore Math, Inc.
                   19535 SW 129th Avenue
                   Tualatin, OR 97062


                   Southern California Leasing, Inc.
                   180 E. Main Street, Suite 204
                   Tustin, CA 92780


                   State Board of Equalization
                   Account Information Group, MIC: 29
                   P.O. Box 942879
                   Sacramento, CA 94279-0029


                   Step 1 Dezigns, Inc.
                   630 Terminal Way
                   Costa Mesa, CA 92627


                   StoreLocal
                   4920 Campus Drive
                   Newport Beach, CA 92660


                   Sunfolding
                   3101 20th Street
                   San Francisco, CA 94110


                   Susquehanna Commercial Finance, Inc
                   2 Country View Road, Suite 300
                   Malvern, PA 19355
Case 8:21-bk-10668-TA   Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06   Desc
                        Main Document    Page 64 of 68



                   TL Event Services LLC
                   2831 S. Rose Parkway
                   Suite 200
                   Henderson, NV 89052


                   Transit Air Cargo
                   2204 E. Fourth Street
                   Santa Ana, CA 92705


                   Transwestern
                   Wilson Dow Avenue, LLC
                   P.O. Box 6234
                   Hicksville, NY 11802-6234


                   TRITON PACIFIC CAPITAL PARTNERS
                   Thomas Bacon, its Agent for Service
                   1601 N. Sepulvda Blvd., #349
                   Manhattan Beach, CA 90266


                   Triton, c/o Michael Carroll
                   TFA Associates LLC
                   10800 Midlothian Turnpike, Ste. 128
                   Richmond, VA 23235


                   True Spot
                   6010 W. Spring Creek Pkwy
                   Plano, TX 75024


                   U.S. Small Business Administration
                   Office of Disaster Assistance
                   14925 Kingsport Road
                   Fort Worth, TX 76155


                   U.S. Small Business Administration
                   Office of General Counsel
                   312 North Spring Street, 5th Floor
                   Los Angeles, CA 90012
Case 8:21-bk-10668-TA   Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06   Desc
                        Main Document    Page 65 of 68



                   United Pacific Industries Inc.
                   3788 Conant Street
                   Long Beach, CA 90808


                   VARTA Microbattery
                   555 Theodore Fremd Avenue
                   Suite C304
                   Rye, NY 10580


                   Vital Smarts
                   282 West River Bend Lane
                   Provo, UT 84604


                   Wade Newman, President
                   CelticBank
                   268 South State Street, Suite 300
                   Salt Lake City, UT 84111


                   Water Science Technologies
                   1701 Vanderbilt Rd.
                   Birmingham, AL 35234


                   Wells Fargo Equipment Finance
                   P.O. Box 1433
                   Des Moines, IA 50306


                   Western Equipment Finance, Inc.
                   P.O. Box 640
                   Devils Lake, ND 58301-0640


                   Wildow Avenue LLC
                   RREEF
                   535 Anton, Suite 200
                   Costa Mesa, CA 92626
Case 8:21-bk-10668-TA   Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06   Desc
                        Main Document    Page 66 of 68



                   Wilson Dow Avenue, LLC
                   c/o C T Corporation System
                   818 West Seventh Street, Suite 930
                   Los Angeles, CA 90017


                   Younger Optics USA
                   2925 California Street
                   Torrance, CA 90503
      Case 8:21-bk-10668-TA                       Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06                                                    Desc
                                                  Main Document    Page 67 of 68


Attorney or Party Name, Address, Telephone & FAX Nos., and State Bar No. &         FOR COURT USE ONLY
Email Address
Marc C. Forsythe 153854
18101 Von Karman Avenue
Suite 1200
Irvine, CA 92612-7127
(949) 798-2460 Fax: (949) 955-9437
California State Bar Number: 153854 CA
mforsythe@goeforlaw.com




     Attorney for:
                                                UNITED STATES BANKRUPTCY COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA

In re:                                                      CASE NO.:
         Expo Marketing Group, LLC, a Delaware limited      ADVERSARY NO.:
         liability company                                  CHAPTER:  11
                                                 Debtor(s),


                                                                  Plaintiff(s),
                                                                                    CORPORATE OWNERSHIP STATEMENT
                                                                                      PURSUANT TO FRBP 1007(a)(1)
                                                                                        and 7007.1, and LBR 1007-4


                                                                                                                   [No hearing]
                                                              Defendant(s).

Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a debtor in
a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying all its parent
corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly own 10% or more
of any class of the corporation’s equity interest, or state that there are no entities to report. This Corporate Ownership
Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary proceeding. A supplemental
statement must promptly be filed upon any change in circumstances that renders this Corporate Ownership Statement
inaccurate.

I,   Lisa Bertaina                                                            , the undersigned in the above-captioned case, hereby declare
                 (Print Name of Attorney or Declarant)
under penalty of perjury under the laws of the United States of America that the following is true and correct:




___________________________________________________________________________
                This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                F 1007-4.CORP.OWNERSHIP.STMT
Case 8:21-bk-10668-TA   Doc 1 Filed 03/16/21 Entered 03/16/21 16:06:06   Desc
                        Main Document    Page 68 of 68
